Citation Nr: 1824737	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 2002, for the grant of service connection for a lumbar spine disability, cervical spine disability, and bilateral knee disability, to include whether there was clear and unmistakable error (CUE) in a January 1988 rating decision. 

2.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to May 6, 2010, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for a cervical spine disability, rated as 10 percent disabling prior to November 23, 2009, and as 20 percent disabling since April 1, 2010.

4.  Entitlement to an increased rating for left arm radiculopathy, secondary to the service-connected cervical spine disability, currently rated as noncompensable until February 24, 2009, as 20 percent disabling until July 15, 2009, as 30 percent until November 23, 2009, and as 20 percent disabling thereafter.

5.  Entitlement to an increased rating for right arm radiculopathy, secondary to the service-connected cervical spine disability, currently rated as noncompensable until April 1, 2010, and as 20 percent disabling thereafter.

6.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling.

7.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from May 1979 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's lumbar spine disability, cervical spine disability, and bilateral knee disabilities, with effective dates of June 28, 2002.  The Board remanded the claim in September 2013.


FINDINGS OF FACT

1. In January 1988, the RO denied the Veteran's claim for service connection for a lumbar spine disability.  The Veteran did not appeal that decision.

2.  In March 2008, the RO granted service connection for a lumbar spine disability, a cervical spine disability, and bilateral knee disabilities, assigning an effective date of June 28, 2002, the date the claims were filed.

3.  The January 1988 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at the time, or that the correct facts, as known at the time, were not considered.

4.  Prior to May 6, 2010, the Veteran's lumbar spine disability was manifested by slight limitation of motion of the spine with flexion to greater than 60 degrees, with a combined range of motion of the spine greater than 120 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5.  Since May 6, 2010, the Veteran's lumbar spine disability was manifested by limitation of motion of the spine with flexion greater than 30 degrees and without evidence of ankylosis.

6.  Throughout the appeal period, the Veteran's left lower extremity has been manifested by subjective signs of numbness, with objective evidence of loss of reflex, evidencing mild neurological impairment.  
7.  Prior to November 20, 2009, the Veteran's cervical spine disability was manifested by slight limitation of motion of the spine, with flexion greater than 30 degrees, a combined range of motion greater than 170 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

8.  Since April 1, 2010, the Veteran's cervical spine disability has not resulted in forward flexion of the cervical spine to 15 degrees or less or ankylosis.

9.  Prior to January 1, 2009, the Veteran's left upper extremity radiculopathy was mild in degree.

10.  From January 1, 2009, to November 23, 2009, the Veteran's left upper extremity radiculopathy was moderate in degree.

11.  Since April 1, 2010, the Veteran's left upper extremity radiculopathy has been mild in degree.

12.  Prior to April 1, 2010, the Veteran did not demonstrate subjective or objective symptoms of neurological impairment in the right upper extremity related to the service-connected cervical spine disability.

13.  Since April 1, 2010, the Veteran's right upper extremity radiculopathy has been mild in degree.

14.  The Veteran's right knee disability is manifested by flexion that is greater than 60 degrees, extension that is limited to less than 5 degrees, without objective evidence of instability or subluxation.

15.  The Veteran's left knee disability is manifested by flexion that is greater than 60 degrees, extension that is limited to less than 5 degrees, without objective evidence of instability or subluxation.

16.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment; the Veteran is currently employed.


CONCLUSIONS OF LAW

1.  The January 1988 rating decision that denied service connection for a low back disability was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A, 7105 (2012); 38 C.F.R. § 3.105 (2017).

2.  The criteria for an effective date earlier than June 28, 2002, for the award of service connection for a lumbar spine disability, a cervical spine disability, and bilateral knee disabilities have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 5110 (2012); 38 C.F.R. §§ 3.159, 3.400 (2017).

3.  Prior to May 6, 2010, the criteria for a rating in excess of 10 percent for the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 1991, 2002) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 2014).

4.  Since May 6, 2010, the criteria for a rating in excess of 20 percent for the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 1991, 2002) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 2014).

5.  A separate 10 percent rating is warranted for mild incomplete paralysis of the left lower extremity.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

6.  Prior to November 20, 2009, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 1991, 2002) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 2014).
7.  Since April 1, 2010, the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 1991, 2002) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002, 2003, 2014).

8.  Prior to January 1, 2009, the criteria for a 20 percent rating for mild incomplete paralysis of the left upper extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8512 (2017).

9.  From January 1, 2009, to July 15, 2009, the criteria for an increased 30 percent for moderate incomplete paralysis if the left upper extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8512 (2017).

10.  From July 15, 2009, to November 23, 2009, the criteria for a rating in excess of 30 percent for moderate incomplete paralysis of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8512 (2017).

11.  Since April 1, 2010, the criteria for a rating in excess of 20 percent for mild incomplete paralysis if the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8512 (2017).

12.  Prior to April 1, 2010, the criteria for a compensable rating a neurological disability of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8512 (2017).

13.  Since April 1, 2010, the criteria for a rating in excess of 20 percent for mild incomplete paralysis if the right upper extremity has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DC 8512 (2017).

14.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5010, 5260, 5261 (2017).

15.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5010, 5260, 5261 (2017).

16.  The criteria for assignment of TDIU are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE & Earlier Effective Date

The Veteran contends that there is CUE in the January 1988 rating decision that denied service connection for a lumbar spine disability.  He contends that he was not given an adequate VA examination in conjunction with that decision.  He also contends that at the time of that decision, there was no medical opinion to support the finding that the diagnosis of spondylolisthesis in service was a congenital defect not subject to service connection, or that the other disabilities shown on VA examination were a natural progress of that defect.  He further contends that at the time of the January 1988 rating decision, his complete service treatment records were not before the RO and that they contained critical evidence in support of his claim.

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

The Board finds that, while the Veteran has pled a claim for CUE with specificity, the claim does not meet the necessary criteria to prevail.  First, a disagreement with the adequacy of a VA examination does not meet the criteria for CUE because any deficiency in the duty to assist cannot be grounds for CUE. 

Next, the Board finds that the statutory or regulatory provisions extant at the time were correctly applied.  The Board notes that pursuant to the provisions of 38 C.F.R. § 3.303 (c) in effect at that time and still in effect today, congenital or developmental defects or conditions are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9. 

Also, pursuant to the provisions of 38 C.F.R. § 3.306 (a) in effect at that time and still in effect today, a pre-existing disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306 (a).

Prior to the 1988 RO rating decision, VA Office of General Counsel issued an opinion finding that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  See VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently re-issued as VAOPGCPREC 82-90 (July 18, 1990). 

In September 1988, following the issuance of the January 1988 denial, the VA General Counsel issued an opinion to update the previous opinion provided in VAOPGCPREC 1-85, holding that a hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rating during service.  VAOPGCPREC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90).

Thus, when reviewing the evidence, the Board finds that at the time of the January 1988 decision, a hereditary defect, of which spondylolisthesis was considered to be by the RO, would not be subject to service connection, either on the basis of causation or aggravation.  Thus, the correct law was applied.  The Veteran's disagreement with the RO's decision that spondylolisthesis was a congenital defect or disease amounts to a disagreement with how the facts were weighed or evaluated.  The Board notes, generally, that in December 2007, a VA examiner confirmed that spondylolisthesis was considered to be a congenital defect.  Ultimately, service connection was later granted based upon the law and regulations that were in effect decades later pertaining to the aggravation of a disability in service.

Finally, the Board notes that CUE cannot prevail based upon an absence of service treatment records.  A claim may be reconsidered based upon the receipt of newly received service treatment records, as discussed below, but such does not meet the criteria for CUE.  

Accordingly, the Board finds that the criteria for finding CUE in the January 1988 rating decision have not been met, and thus the claim for CUE must be denied.

With regard to the Veteran's knee disabilities, the Board finds that the Veteran has not put forth contentions with specificity and therefore the claim for CUE cannot prevail.  

Because the January 1988 rating decision did not address the issues of entitlement to service connection for a cervical spine disability, and the Veteran did not file a claim for this disability at that time, CUE is not met with regard to this disability.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for a lumbar spine disability, cervical spine disability, and bilateral knee disabilities.  He contends that he appealed the January 1988 rating decision.  He also contends that his claim should be reconsidered from the date of claim in November 1986 because of the receipt of new and pertinent service treatment records.  

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.§ 5110 (a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a).

First, there is no indication in the file that the Veteran appealed the January 1988 rating decision.  In fact, the Veteran later stated that he did not appeal that decision because he was not aware of his appeal rights.  The record includes a February 19888 notice to the Veteran, including his appellate rights.  From this review, the Board finds that the January 1988 rating decision was not timely appealed and it is therefore final and an earlier effective date is not warranted under this theory.

Next, the Board notes that at the time of the January 2008 rating decision, the RO stated "service medical records from 1st period of service will be reviewed for any changes."  The Board assumes that such action did in fact occur, namely that these records were reviewed for any changes, based upon the presumption of administrative regularity.  

Moreover, at the time of the next denial of service connection for a low back disability, in September 2002, it was stated in the rating decision that all records from the Veteran's service, to include his first period of service, were reviewed.  It does not appear that new records were received from a record depository prior to the 2002 decision.  Thus, as explained above, the Board presumes that the Veteran's service treatment records were of record at the time of the 1988 decision and/or were reviewed shortly thereafter as was stated in the rating decision.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156 (c), which allow for the reconsideration of a claim if relevant service department records that existed and had not been associated with the claims file when the VA first decided the claim are later associated, is not triggered.  To that extent, the Board notes that the service record in question, a May 1974 entrance record, refers to a compression fracture of the Veteran's cervical/dorsal spine, rather than his lumbar spine, and was not a record that was pertinent to the later grant of his claim for service connection for a lumbar spine disability.  

The first correspondence that references the claim to reopen the previously denied claim for service connection for a lumbar spine disability, or for service connection for a cervical spine disability or a knee disability, was received on June 28, 2002.  Therefore, an effective date earlier than June 28, 2002, is not warranted.  

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.


Lumbar Spine Disability

During the pendency of this Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454  (Aug. 27, 2003).  

VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110 (g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Under the former relevant criteria prior to September 26, 2003, limitation of motion of the lumbar spine that is slight warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  Moderate limitation of motion warrants a 20 percent rating.  Severe limitation of motion warrants a 40 percent rating. 

Also, under the former criteria prior to September 26, 2003, sacro-iliac injury and weakness and lumbosacral strain are rated under the same criteria.  38 C.F.R. § 4.71a , DC 5294, 5295 (2003).  When the disability was severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, a 40 percent rating was warranted.  When the disability showed muscle spasm on extreme forward bending, loss of lateral spine motion, unilaterally in a standing position, a 20 percent rating was warranted.  With characteristic pain on motion, a 10 percent rating was warranted. 

Under the former criteria prior to September 23, 2002, IVDS that was moderate, with recurrent attacks was rated at 20 percent and mild disability was rated at 10 percent.  38 C.F.R. § 4.71a, DC 5293 (2002).  IVDS that was severe, with recurring attacks with intermittent relief warranted a 40 percent evaluation; and IVDS that was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, an absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief warranted a maximum evaluation of 60 percent. 

Effective September 23, 2002, IVDS was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past twelve months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past twelve months is rated at 60 percent; and IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past twelve months are rated at 40 percent. IVDS with incapacitating episodes have a total duration of at least two weeks but less than four weeks are rated at 20 percent.  IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks in the past twelve months are rated at 10 percent. 

The schedule for rating disabilities of the spine was revised again, effective September 26, 2003.  38 C.F.R. § 4.71a, DC 5235-5243.  The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) applies to DCs 5235 to 5243; DC 5243 states that IVDS may be evaluated under the General Rating Formula or the Formula for IVDS, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

The current relevant General Rating Formula DCs 5235-5243 provides for the rating of disabilities of the spine mostly on the basis of limitation of motion.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  38 C.F.R. § 4.71a  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2014). Note (1) of 38 C.F.R. § 4.71a , DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, on January 2004 VA examination, range of motion testing showed flexion to 60 degrees, extension to 10 degrees, bilateral rotation to 30 degrees, and bilateral lateral flexion to 30 degrees.  There was a curve of the spine to the left.  There was mild tightness of the muscles, with no spasm.  The Veteran was diagnosed with chronic low back strain secondary to second-degree spondylolisthesis with arthritis.

On December 2007 VA examination, the Veteran reported that he had pain that was getting worse in his low back with pain that would shoot down his left leg to his knee.  There was no evidence of spasm, atrophy, guarding, pain on motion, weakness, or tenderness of the spine.  There was no muscle spasm or localized tenderness or guarding severe enough to result in an abnormal gait or spinal contour.  Range of motion of the spine showed flexion to 70 degrees, with pain beginning at 40 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There was evidence of pain on motion.

On February 2008 VA examination, the Veteran reported a dull aching pain in his back with radiating pain, and weakness and numbness in his left leg.  Inspection of the spine showed lumbar flattening and evidence of spasm, atrophy, guarding, pain on motion, weakness, and tenderness.  Motor examination of the lower extremities was 4/5 on the left leg and 5/5 on the right leg.  Sensory examination of the lower extremities showed 1+, impaired, sensation of the left lower extremity throughout testing, and normal on the right side.  Reflex examination was hypoactive in the lower extremities.  Range of motion of the spine showed flexion to 70 degrees, with pain beginning at 40 degrees, extension to 0 degrees, with pain from 0 to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 70 degrees.

On May 2010 VA examination, the Veteran reported ongoing back pain.  There was lumbar flattening and lumbar lordosis noted, as well as that the Veteran walked with an antalgic gait.  Motor examination was 4/5 in the left lower extremity and 5/5 in the right lower extremity.  Sensory testing was normal in the lower extremities.  Reflex examination was 1+ in the lower extremities, or hypoactive.  Range of motion of the lumbar spine showed flexion to 50 degrees, extension to 10 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 20 degrees, without evidence of pain on motion.

VA treatment records reflect that in February 2016, the Veteran had range of motion of the lumbar spine to 75 degrees, extension to 15 degrees, left and right lateral flexion to 15 degrees with pain on the left side, and left and right rotation to 60 degrees.  Gross motor skills was normal in the lower extremities.  Deep tendon reflexes were normal in the lower extremities.  There was no sensory diminution.

In this case, prior to May 6, 2010, a 10 percent rating for the Veteran's lumbar spine disability is not warranted.  Specifically, range of motion testing of the spine, including on repetitive testing and when taking into consideration functional loss on motion, did not meet the next higher rating set forth under the rating schedule.  Additionally, given that the Veteran was shown to be able to flex, extend, and bend his spine within 30 degrees of normal during this period of time, the Board does not find evidence of moderate limitation of motion of the spine such that a higher rating would have been warranted under the old spinal rating criteria.  Finally, while there was evidence of change to spinal contour, the medical evidence does not demonstrate that such was due to muscle spasm or guarding.  The evidence also does not reflect that the Veteran has suffered from incapacitating episodes defined by regulation that would warrant a higher rating.

Since May 6, 2010, a rating higher than 20 percent is not warranted, as the Veteran has not demonstrated limitation of flexion to 30 degrees or less, or ankylosis, or incapacitating episodes defined by regulation that would warrant a higher rating.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a , DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the Board finds that the Veteran has demonstrated evidence of slight neurological impairment of the left lower extremity as is evidenced by the VA examinations and records throughout the appeal period.  Thus, a separate 10 percent rating is warranted.  However, a moderate impairment has not been shown given that the Veteran has not been formally diagnosed with radiculopathy or sciatica of the left lower extremity and has demonstrated only mildly diminished neurological symptoms on examination.  

The Board has also considered whether a separate compensable rating for neurological impairment in the right lower extremity is warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment of the right lower extremity is not warranted at this time. 

Cervical Spine & Radiculopathy of the Upper Extremities

Under the former relevant criteria prior to September 26, 2003, limitation of motion of the cervical spine that is slight warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5290 (2002).  Moderate limitation of motion warrants a 20 percent rating.  Severe limitation of motion warrants a 30 percent rating. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, on January 2004 VA examination, the Veteran reported neck pain off and on with radiating pain to his left arm.  Range of motion of the cervical spine showed flexion to 30 degrees, extension to 30 degrees, bilateral rotation to 30 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 40 degrees.  There was no tenderness or spasm noted.  He was diagnosed with cervical disc disease with left shoulder radiculitis.

On December 2007 VA examination, the Veteran reported a dull aching pain that radiated to his left arm and little to ring fingers.  Motor examination of the upper extremities was 4/5 on the left arm and 5/5 on the right arm.  Sensory examination showed 1/2, impaired, when testing the left arm to pinprick and light touch.  The right arm was normal.  Reflex examination was hypoactive in the upper extremities.  Range of motion of the spine showed flexion to 40 degrees, with pain beginning at 10 degrees, extension to 40 degrees, with pain beginning at 10 degrees, bilateral lateral flexion to 40 degrees, with pain beginning at 20 degrees, and bilateral rotation to 70 degrees.

On November 2008 VA examination, the Veteran reported that the pain in his arm was getting worse.  He was having muscle spasms in his neck.  Range of motion of the spine showed flexion to 45 degrees, extension to 20 degrees with pain at 20 degrees, lateral flexion to 30 degrees on the left and 40 degrees on the right, with pain beginning at 20 degrees, and rotation to 80 degrees on the right and 60 degrees on the left.  There was evidence of pain on motion.

The record reflects that the Veteran underwent cervical spine surgery in November 2009.  He had been experiencing left arm pain, weakness, and numbness for the previous year.  He had grip weakness and severe tricep weakness prior to the surgery.  On December 2009 follow-up, his pain and numbness in the arm was resolving.  

On May 2010 VA examination, the Veteran reported that his left upper extremities had lessened but he was experiencing slight numbness and weakness in his right fingers.  Motor examination was normal in both upper extremities.  Sensory testing was decreased in both extremities on pinprick and light touch testing, but was normal on vibration and position sense testing.  Reflex examination was normal in the right arm and 1+, or hypoactive, in the left arm.  Range of motion testing showed flexion to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 70 degrees, with evidence of pain on active motion.  

VA treatment records reflect that in February 2016, range of motion of the cervical spine showed flexion to 45 degrees, extension to 40 degrees, left and right lateral flexion was to 20 degrees, and left and right rotation was to 60 degrees.  Motor strength, reflex examination and sensory distribution was normal.  The Veteran reported pain in the back of his neck without numbness or tingling.

In this case, prior to November 23, 2009, a 10 percent rating for the Veteran's cervical spine disability is not warranted.  Specifically, range of motion testing of the spine, including on repetitive testing and when taking into consideration functional loss on motion, did not meet the next higher criteria set forth under the rating schedule.  Additionally, given that the Veteran was shown to be able to flex, extend, and bend his spine within 10 degrees of normal during this period of time, the Board does not find evidence of moderate limitation of motion of the spine such that a higher rating would have been warranted under the old rating criteria.  Finally, while there was evidence of change to spinal contour, the medical evidence does not demonstrate that such was due to muscle spasm or guarding.  The evidence also does not reflect that the Veteran has suffered from incapacitating episodes defined by regulation that would warrant a higher rating.

Since April 1, 2010, a rating in excess of 20 percent is not warranted, as the Veteran has not demonstrated ankylosis of the cervical spine or incapacitating episodes defined by regulation that would warrant a higher rating.

Next, the Veteran's upper extremities have been rated under DCs 8512 and 8612, which pertain to paralysis of the lower radicular group of the upper extremities.  DCs 8512 and 8612 provide the rating criteria for paralysis of the lower radicular group.  Complete paralysis of the lower radicular nerve, which is rated as 70 percent disabling for the dominant arm and as 60 percent for the minor arm, contemplates all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers, paralyzed.  Disability ratings of 20 percent, 40 percent and 50 percent for the major arm, and of 20, 30, and 40 percent for the minor arm, are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a , DC 8512, 8612.

The Board finds that an increased 20 percent rating for the left upper extremity prior to January 1, 2009, is warranted.  Specifically, the records dated throughout this period of time demonstrate mildly impaired neurological function of the left upper extremity.  Moreover, for the period from January 1, 2009, to July 15, 2009, a higher 30 percent rating is warranted.  Specifically, the VA treatment records demonstrate that leading up to the Veteran's November 2009 cervical spine surgery, he reported increased pain, numbness, and weakness in the left arm that was severe beginning in January 2009.

With regard to the other staged ratings for both the left and right upper extremities during the appeal period, the Board finds that increased ratings are not warranted.  For the left upper extremity, prior to his report of an increase in symptoms in January 2009, the evidence reflects mild symptoms to include impaired sensation on some testing, but not all sensation testing.  Since April 1, 2010, the Veteran's left upper extremity impairment improved following surgery, however, he has demonstrated ongoing sensory impairment of the left upper extremity.  Moderate symptoms have not been shown.  

With regard to the right upper extremity, prior to April 1, 2010, the Veteran did not demonstrate neurological impairment, thus a compensable rating is not warranted.  Since April 1, 2010, he has reported symptoms such as numbness and pain in the right upper extremity, for which he has been granted a 20 percent rating.  More moderate symptoms have not been demonstrated, and reflex, motor, and sensory examination are in line with a moderate disability.

Knee Disabilities

The Veteran contends that his knee disabilities are more severe than the current ratings reflect.  The Veteran's knee disabilities are currently rated pursuant to DC 5010, which contemplates arthritis of the knees without compensable limitation of motion.

Other applicable ratings codes include DCs 5257, 5260, and 5261.  Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under 5257, which contemplates recurrent subluxation or lateral instability of the knees, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

Turning to the evidence of record, on January 2004 VA examination, the Veteran reported pain in his knees such that he tended to hyperextend and was unable to kneel, squat, climb, or run.  Range of motion of the knees showed 140 degrees flexion, bilateral, with +20 extension, bilaterally.  There was no evidence of deformity, swelling, or chondromalacia.  He was diagnosed with bilateral knee patella alta with early patellofemoral syndrome.

On December 2007 VA examination, the Veteran reported bilateral knee pain and frequent giving way.  He had knee spasms that he considered to be locking.  Flexion and extension of both knees was 130-0, with no additional loss on repetitive use.  Physical examination did not show evidence of instability, grinding, or crepitation.  X-rays of the knees were normal.

On November 2008 VA examination, the Veteran reported that his right knee was giving out.  His left knee also felt weak and would pop.  Range of motion of right and left knees was 0-140 with no additional loss of motion on repetitive use.  There was no objective evidence of instability of the knees.  

Based upon the above evidence, the Board finds that increased ratings for the Veteran's right and left knee disabilities are not warranted.  Compensable limitation of motion on flexion or extension have not been shown, even when taking into consideration painful motion or other functional limitations.  In fact, the current 10 percent ratings take these symptoms into account.  And, while the Veteran reports that he experiences instability of the knees, objective examination has not shown the presence of instability or subluxation.  Therefore, a separate or higher rating is not warranted pursuant to DC 5257.  The remainder of the rating criteria that contemplates that knee do not provide for a higher or separate rating.  The Board finds that the Veteran's symptoms, namely pain on movement and limitation of activities due to a feeling of pain or weakness, are accounted for by the current 10 percent ratings.  A review of the VA treatment records dated since the most recent VA examination, and a review of the Veteran's statements, does not suggest a worsening of the Veteran's right or left knee disability such that further examination or development would be necessary in this instance.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In this case, the Board finds that the evidence does not support the assignment of a TDIU.

Specifically, the evidence reflects that the Veteran currently works as a police officer or deputy sheriff full-time.  The VA treatment records dated in 2015 and 2016 evidence the Veteran's report of this current employment.  The record otherwise reflects that the Veteran has undergone vocational rehabilitation at the VA at various times throughout the appeal period, with the goal of obtaining a degree that would result in a less strenuous occupation in light of his service-connected disabilities.  However, in light of his ongoing employment, the evidence does not demonstrate that his service-connected disabilities prevent substantially gainful employment.  The Veteran submitted a claim for temporary TDIU in November 2014, but did not provide the VA with any supporting information with regard to his employment for verification purposes.  Given the above, the Board finds that a TDIU is not warranted in this case.


ORDER

The claim for CUE in the January 1988 rating decision is denied.

An effective date earlier than June 28, 2002, for the award of service connection for a lumbar spine disability, a cervical spine disability, and bilateral knee disabilities is denied.

Prior to May 6, 2010, a rating in excess of 10 percent for the lumbar spine is denied.

Since May 6, 2010, a rating in excess of 20 percent for the lumbar spine is denied.

A separate 10 percent rating is warranted for mild incomplete paralysis if the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to November 20, 2009, a rating in excess of 10 percent for a cervical spine disability is denied.

Since April 1, 2010, a rating in excess of 20 percent for the cervical spine disability is denied.

Prior to January 1, 2009, an increased 20 percent rating for mild incomplete paralysis of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

From January 1, 2009, to July 15, 2009, an increased 30 percent for moderate incomplete paralysis of the left upper extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

From July 15, 2009, to November 23, 2009, a rating in excess of 30 percent for moderate incomplete paralysis if the left upper extremity is denied.

Since April 1, 2010, a rating in excess of 20 percent for mild incomplete paralysis of the left upper extremity is denied.

Prior to April 1, 2010, a compensable rating a neurological disability of the right upper extremity is denied.

Since April 1, 2010, a rating in excess of 20 percent for mild incomplete paralysis of the right upper extremity is denied.

A rating in excess of 10 percent for a right knee disability is denied.



	(CONTINUED ON NEXT PAGE)

A rating in excess of 10 percent for a left knee disability is denied.

A TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


